In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


            Nos. 06-14-00088-CR, 06-14-00089-CR,
              06-14-00090-CR, 06-14-00091-CR,
              06-14-00092-CR & 06-14-0093-CR



            SAMUEL DELEON GARZA, Appellant

                               V.

              THE STATE OF TEXAS, Appellee



             On Appeal from the 196th District Court
                      Hunt County, Texas
Trial Court Nos. 28,996, 28,977, 28,998, 28,999, 29,016 & 29,017




          Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER

       Samuel Deleon Garza, appellant, was convicted of assault, three counts of assault/family

violence, burglary of a habitation, and obstruction/stalking. Garza timely filed notices of appeal

on May 8, 2014. The appellate record was completed in each matter with the filing of the

reporter’s record on September 10, making Garza’s appellate brief(s) originally due October 10.

This deadline was extended twice by this Court on Garza’s motion, resulting in the current due

date of December 1. Garza has now filed a third motion seeking an additional extension of the

briefing deadline.

       We have reviewed Garza’s third motion to extend as well as the appellate record, and we

find no compelling information to convince us that this brief requires more time to prepare. The

motion to extend time to file Garza’s appellate brief is overruled.

       We order counsel to file Garza’s appellate brief(s) with this Court on or before

December 22, 2014.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: December 9, 2014




                                                 2